Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 2, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  135679                                                                                                Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC   135679
  v                                                                CoA 256187
                                                                   Wayne CC 03-14160-01
  ANTHONY EDWARD CIAVONE,
             Defendant-Appellant.
  _______________________________________

         On order of the Chief Justice, defendant-appellant having directed that
  his application be withdrawn, the application for leave to appeal is DISMISSED
  with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 2, 2008                       _________________________________________
                                                                              Clerk